                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
EAG/NS/MCM                                          271 Cadman Plaza East
F. #2018R01021                                      Brooklyn, New York 11201



                                                    March 30, 2020

                                                    Submitted Under Seal

By Email and ECF

The Honorable Ann M. Donnelly
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Robert Sylvester Kelly
                      Criminal Docket No. 19-286 (S-3) (AMD)

Dear Judge Donnelly:

              The government respectfully submits this letter in opposition to defendant
Robert Kelly’s emergency motion for release on bail based principally on the existence of the
COVID-19 pandemic. For the reasons set forth below, the motion should be denied.

  I.   The Defendant Poses a Serious Risk of Flight and Obstruction

                As set forth extensively in prior detention memoranda and addressed during
prior court hearings (ECF Docket Entry Nos. 5, 18, 27, 28), if released, there is a risk that the
defendant will flee and that the defendant will obstruct, attempt to obstruct, threaten,
intimidate or attempt to threaten or intimidate one or more prospective witnesses. Based on
those risks, the Court previously entered a permanent order of detention. (ECF Docket Entry
Nos. 18 and 19 and minute entry dated Oct. 2, 2019). The defendant has not – and cannot –
assert that anything has changed to affect the Court’s prior findings on those grounds.

 II.   Release Is Not Warranted Under the “Compelling Reason” Clause

              The defendant argues that (1) his age and unspecified health history make him
more susceptible to succumbing to COVID-19; (2) the conditions at the Metropolitan
Correctional Center in Chicago, Illinois (“MCC Chicago”) will result in the spread of
COVID-19; and (3) the restrictions put in place by MCC Chicago to mitigate the spread of
the Bureau of Prisons (“BOP”), which operates MCC Chicago, has implemented national
measures to mitigate the spread of COVID-19 within prisons. See Federal Bureau of Prisons
COVID-19 Action Plan, available at https://www.bop.gov/resources/news/20200313_covid-
19.jsp. While the government recognizes the seriousness of COVID-19 and the increased
risk to certain federal prisoners, a generalized risk alone does not justify releasing the entire
Bureau of Prisons population, much less a prisoner being held for racketeering charges
involving crimes against specified victims with a history of obstructing justice (and serious
charges relating to his obstruction of justice currently pending in the Northern District of
Illinois). Simply residing in MCC Chicago cannot be a basis for being released. The BOP’s
measures, which have been implemented in MCC Chicago, include the following:

        Suspension of all social and legal visits: Social visits and legal visits have been
         suspended for 30 days, with case-by-case accommodations for attorney visits and
         legal calls. Inmates will be provided additional inmate telephone minutes each
         month.

        Inmate movement: Most inmate facility transfers have been suspended for 30
         days, with exceptions permitted for forensic studies or medical or mental health
         treatment.

        Screening and testing of inmates: All newly-arriving BOP inmates are screened
         for COVID-19 exposure risk factors and symptoms. Inmates with exposure risk
         factors are quarantined. In addition, inmates exhibiting flu-like symptoms are
         isolated (either to single rooms or with other patients) and tested for COVID-19 in
         accordance with local health authority protocols.

        Modified Operations: The BOP is implementing modified operations nationally
         to maximize social distancing and limit group gatherings in BOP facilities, as well
         as implementation of other modifications specific to each facility.

In addition, counsel at MCC Chicago, after consultation with the relevant staff, has advised
the government that inmates incarcerated at MCC Chicago, including the defendant, are
permitted to take additional steps to self-seclude by remaining in their cells. In short, the
BOP is monitoring the status of the COVID-19 virus and is taking emergency steps to ensure
the safety of its staff, inmates and the public.

                Other lower court decisions easily can be distinguished from the defendant’s
situation. Unlike in United States v. Raihan, 20-CR-68 (BMC) (JO) (E.D.N.Y. Mar. 12,
2020), Bail Hearing Transcript (ECF No. 20), at 10, in which Judge Orenstein declined to
incarcerate a defendant who had been on bond (Mot. at 7), Kelly has been incarcerated since
his arrest in July 2019 so the government is not asking the Court to “increase[e] the
population” of a prison facility; in any event, that defendant violated the bond issued by
Magistrate Judge Orenstein within 24 hours and Magistrate Judge Bloom ordered him
detained the next day. See id. ECF Docket Entry No. 22: Order of Detention. Moreover,
there was no specific finding that being housed at a BOP facility – there, the Metropolitan

                                                3
Detention Center in Brooklyn, New York – posed any risk that outweighed the operation of
all other pertinent factors under the Bail Reform Act.

                Finally, the defendant attempts to turn the tables and use the mitigation efforts
put in place by BOP, principally the limitations on legal visits, to suggest they create
circumstances that justify release. The defendant suggests these significant mitigation efforts
create difficulty for the defendant to meet with his attorneys. In fact, the defendant has
continued to meet with his attorneys, including as recently as March 18, 2020, and MCC
Chicago continues to allow attorney visits on a case-by-case basis when approved by the
Warden of the facility. Moreover, the defendant is represented by counsel and the
defendant’s access to his counsel by phone and email remains the same as prior to the
COVID-19 outbreak. The defendant has not shown any significant infringement on his
ability to consult with his attorney, much less provided a reason to believe the efficacy of his
defense has been adversely impacted. He also has not demonstrated that the measures put in
place by BOP do not serve and further a “legitimate penological interest[].” Cf. Overton v.
Bazzetta, 539 U.S. 126, 131–32 (2003) (upholding restrictions on prison visitation rights).
They do serve such an interest, which is protecting the health of people like the defendant
and the many employees who work there. In these circumstances, the defendant’s motion
should be denied.

III.   Conclusion

               The defendant continues to pose both a flight risk and a serious risk of
obstruction. His motion for emergency bail, based primarily on the generalized risks from
COVID-19 and circumstances that are hardly unique to him, do not overcome the risks he
poses if released. The defendant has not presented a “compelling reason” for his release
under Section 3142(i). The permanent order of detention should remain in effect.

                Because this letter references the defendant’s medical history, the government
respectfully requests that this letter be filed under seal. Under these circumstances, the
privacy interests of the defendant outweigh the public’s qualified right to access. As the
facts set forth above provide ample support for the “specific, on the record findings”
necessary to support sealing, Lugosch v. Pyramid Co., 435 F.3d 110, 120 (2d Cir. 2006), the
government respectfully requests that the Court record those findings and file this letter




                                               4
under seal. The government will publicly file a redacted version of this letter, redacting
those portions that reference the defendant’s medical history.


                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                            By:      /s/
                                                   Elizabeth Geddes
                                                   Nadia Shihata
                                                   Maria Cruz Melendez
                                                   Assistant U.S. Attorneys
                                                   (718) 254-6430/6295/6408


cc:    Defense Counsel (by ECF)
       Clerk of the Court (AMD) (by ECF)




                                               5
